IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


RIGOBERTO GARCIA,

             Appellant,

 v.                                                  Case No. 5D16-3270

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 31, 2017

3.850 Appeal from the Circuit
Court for Volusia County,
Raul A. Zambrano, Judge.

Rigoberto Garcia, Bonifay, pro se

John S. Zaleskie, Jr., Assistant Regional
Counsel, Office of Criminal Conflict &
Civil Regional Counsel, Casselberry,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the final order denying Appellant’s Florida Rule of Criminal Procedure

3.850 amended motion for postconviction relief filed in circuit court Case No.

2012- 000451-CFAWS, but we do so without prejudice to Appellant seeking
postconviction relief in circuit court Case Nos. 2012-002927-CFAWS, 2012-000312-

CFAWS, 2012-002998-CFAWS, 2012-002945-CFAWS, 2012-002973-CFAWS, and

2012-002936-CFAWS, if he can do so in good faith.

      AFFIRMED.

SAWAYA, PALMER, and LAMBERT, JJ., concur.




                                         2